                 IN THE UNITED STATES DISTRICT COURT FOR
                     THE MIDDLE DISTRICT OF ALABAMA
                            NORTHERN DIVISION

PRINCE SAYON LENARD SCOTT,                     )
AIS #279776                                    )
                                               )
               Plaintiff,                      )
                                               )   Case No. 2:19-cv-609-ALB
         v.                                    )
                                               )
WEXFORD HELATH SOURCES,                        )
INC., et al.,                                  )
                                               )
               Defendants.                     )

                                         ORDER

         On February 5, 2020, the Magistrate Judge entered a Recommendation (Doc.

29) to which no timely objections have been filed. After an independent review of

the file and upon consideration of the Recommendation, it is ORDERED that:

         1. The Recommendation of the Magistrate Judge is ADOPTED;

         2. This case is DISMISSED with prejudice for the plaintiff’s failure to comply

with an order of this court;

         3. Other than the filing fee assessed to the plaintiff in this case, no costs are

taxed.

         A separate Final Judgment will be entered.
DONE and ORDERED this 13th day of March 2020.


                               /s/ Andrew L. Brasher
                          ANDREW L. BRASHER
                          UNITED STATES DISTRICT JUDGE




                            2
